Title: [Diary entry: 3 November 1789]
From: Washington, George
To: 

Tuesday 3d. Sat two hours in the forenoon for a Mr.  Painter of Boston, at the Request of Mr. Brick of that place; who wrote Majr. Jackson that it was an earnest desire of many of the Inhabitants of that Town that he might be endulged. After this setting I called upon President Sullivan, and the Mother of Mr. Lear and having walked through most parts of the Town, returned by 12 Oclock when I was visited by a Clergyman of the name of Haven, who presented me with an Ear, and part of the stalk of the dying Corn, and several small pieces of Cloth which had been died with it, equal to any colours I had ever seen & of various colours. This Corn was blood red & the rind of the stalk deeply tinged of the same colour. About 2 Oclock I recd. an Address from the Executive of the State of New Hampshire; and in half an hour after dined with them and a large Company at their Assembly room which is one of the best I have seen any where in the United States. At half after Seven I went to the Assembly where there were about 75 well dressed, and many of them very handsome Ladies—among whom (as was also the case at the Salem & Boston Assemblies) were a greater proportion with much blacker hair than are usually seen in the Southern States. About 9 I returned to my Quarters. Portsmouth it is said contains abt. 5000 Inhabitants. There are some good houses (among wch. Colo. Langdons may be esteemed the first) but in general they are indifferent; and almost entirely of wood. On wondering at this, as the Country is full of Stone and good Clay for Bricks I was told that on acct. of the fogs and damps they deemed them wholesomer and for that reason prefered wood buildings. Lumber—Fish and Pot ash with some Provisions compose the principal Articles of Export. Ship building here & at Newbury Port has been carried on to a considerable extent. During & for sometime after the War

there was an entire stagnation to it; but it is beginning now to revive again. The number of Ships belonging to the Port are estimated at .